Exhibit 10.1

RETENTION BONUS AGREEMENT

February 7, 2014

Mary Amicucci

The Company has approved a one-time retention bonus to you in the amount of
$264,443 (your “Retention Bonus”). Your Retention Bonus will vest with respect
to 50% of the amount if you are continuously employed by the Company through
February 7, 2016 (the “Initial Vesting Date”) and with respect to the remaining
50% of the amount if you are continuously employed by the Company through
February 7, 2017 (the “Final Vesting Date”). In the event that you voluntarily
terminate your employment or the Company terminates your employment for “Cause”
(as defined below), you will not receive the then-unvested portion of your
Retention Bonus. If vested, payment of the applicable portion of your Retention
Bonus will be made by the Company in cash, less applicable taxes and other
withholdings, within 30 days after the Initial or Final Vesting Date, as
appropriate. Taxes on the award shall remain your sole responsibility.

In the event that the Company involuntarily terminates your employment without
“Cause,” or if your employment terminates due to death or “Permanent and Total
Disability” (as defined below), prior to the Initial Vesting Date, 50% of your
Retention Bonus will vest pro rata based on the number of whole months employed
since the date of this letter agreement divided by 24 months. In the event that
the Company involuntarily terminates your employment without “Cause,” or if your
employment terminates due to death or “Permanent and Total Disability,”
following the Initial Vesting Date and prior to the Final Vesting Date, the
remaining unvested 50% portion of your Retention Bonus will vest pro rata based
on the number of whole months employed following the Initial Vesting Date and
prior to the Final Vesting Date divided by 12 months. An amount of your
Retention Bonus equal to 50% of the original amount will vest upon any sale by
the Company of, or distribution to the holders of the stock of the Company (by
pro rata distribution or dividend, exchange offer/“split-off” or any comparable
means) of, all or substantially all of the operations of either (i) the
Company’s Digital segment (and any business or assets selected by the Company’s
Board of Directors to be part of such sale or distribution involving the
Company’s Digital segment) or (ii) the Company’s Retail segment (and any
business or assets selected by the Company’s Board of Directors to be part of
such sale or distribution involving the Company’s Retail segment). Payment of
the applicable portion of your Retention Bonus will be made by the Company, in
cash, less applicable taxes and withholding, within 30 days following the
termination of your employment without “Cause” or due to death or “Permanent and
Total Disability” or the sale or distribution described in the immediately
preceding sentence, as applicable.

For purposes of this agreement, “Cause” means (1) your conviction of, or plea of
guilty or nolo contendere to, a felony; (2) your commission of intentional acts
of gross misconduct (including, without limitation, theft, fraud, embezzlement
or dishonesty) that significantly impair the business of the Company or cause
significant damage to its property, reputation or business; (3) your willful
refusal to perform, or willful failure to use good faith efforts to perform,
material duties that remains uncured after 14 days reasonable written request
from the Company for cure; and (4) your willful and material breach of any
material provision of any material policy governing the conduct of its employees
that remains uncured after 14 days reasonable written request from the Company
for cure.

For purposes of this agreement, “Permanent and Total Disability” means you are
unable to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or which has lasted or can be expected to last for a continuous period of
not less than 12 months, the permanence and degree of which is supported by
medical evidence satisfactory to the Company.



--------------------------------------------------------------------------------

Your Retention Bonus is not a guarantee of continued employment, which will
remain “at will”, or a permanent or recurring element of your compensation, nor
will it impact any other element of your compensation for which you may
otherwise be eligible.

The terms of your Retention Bonus are to be kept strictly confidential, until
such time as such terms are made public by the Company in its sole discretion.

This letter agreement will be subject to all applicable laws, rules and
regulations, and will be construed and enforced in accordance with and governed
by the laws of the State of New York, without giving effect to any choice of law
or conflict of law provision or rule. You, every person claiming under or
through you and the Company hereby waive to the fullest extent permitted by
applicable law any right to a trial by jury with respect to any litigation
directly or indirectly arising out of, under or in connection with this letter
agreement.

This letter agreement constitutes the entire agreement between you and the
Company with respect to the terms of your Retention Bonus and supersedes all
prior agreements, understandings and arrangements, oral or written, between you
and the Company with respect to the subject matter hereof. The terms of this
arrangement may not be amended or modified except by an instrument in writing
signed by both parties hereto. Neither this letter agreement nor any rights or
obligations that either party may have by reason of this letter agreement will
be assignable by you without the prior written consent of the Company.

Thank you again for your contribution and we look forward to continuing the
opportunity to work together for our mutual success.

 

Sincerely,

            Barnes & Noble, Inc.

 

            By:  

LOGO [g441989ggg.jpg]

 

  Name: Michelle Smith   Title: VP, Human Resources

Accepted and Agreed to:

  /s/ Mary Amicucci

Date: 11/19/14